



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH PROVIDES:

45. (7)
The court may make an
  order,



(a)       excluding a particular media representative from all
        or part of a hearing;

(b)       excluding all media representatives from all or a
        part of a hearing; or

(c)       prohibiting the publication of a report of the
        hearing or a specified part of the hearing,



where the court is of the opinion that the presence of the
    media representative or representatives or the publication of the report, as
    the case may be, would cause emotional harm to a child who is a witness at or a
    participant in the hearing or is the subject of the proceeding.

45. (8)
No person shall publish or make public information that has the
    effect of identifying a child who is a witness at or a participant in a hearing
    or the subject of a proceeding, or the childs parent or foster parent or a
    member of the childs family.

45. (9)

The court may make an order prohibiting the publication of
    information that has the effect of identifying a person charged with an offence
    under this Part.






CITATION:
Childrens Aid Society of Haldimand and
          Norfolk v. L.A.P., 2012 ONCA
15



DATE: 20120111



DOCKET: C54706



COURT OF APPEAL FOR ONTARIO



Laskin, Sharpe and Juriansz JJ.A.



BETWEEN



Childrens Aid Society of Haldimand and Norfolk



Applicant (Respondent)



and



L.A.P.
, and R.J.P.



Respondents (
Appellant
)



Paul J. Osier, for the appellant



Wayne B. Herter, for the respondent



Linda Feldman, for the Office of the Childrens Lawyer



Heard:
January 9, 2012



On appeal from the order of Justice
          James A. Ramsay of the Superior Court of Justice, dated July 29, 2011.



APPEAL BOOK ENDORSEMENT



[1]

We agree with the reasons of Ramsay J.

[2]

We also agree with counsel for the Office of the Childrens Lawyer that
    Ms. P. did not put forward, either before Edward J. or Ramsay J., any evidence
    to show a realistic possibility that contact with J. would be meaningful and
    beneficial and in J.s best interests.

[3]

The fresh evidence tendered before us is of limited assistance because
    of the differences in age between M. and J., and the extensive role Ms. P. has
    had in M.s life, as contrasted with her very limited role in J.s life.

[4]

Thus, we conclude, as did Ramsay J., that Crown wardship without access
    is the only outcome that promotes J.s best interests.

[5]

Accordingly, the appeal is dismissed.


